Citation Nr: 0116735	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  01-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, including entitlement to an extra-schedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975.

The instant appeal arose from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, which denied a claim for 
entitlement to nonservice-connected pension benefits.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal of a claim of entitlement to a permanent 
and total disability rating for pension purposes has been 
obtained and developed by the agency of original 
jurisdiction.

2.  It is shown, resolving reasonable doubt in favor of the 
veteran, that the veteran's limited occupational and 
educational backgrounds, as well as his diagnosed disorders, 
in particular his psychiatric disorder, when evaluated in 
light of the medical evidence in the file, render the veteran 
permanently and totally unemployable.


CONCLUSION OF LAW

A permanent and total disability rating for pension purposes 
is warranted.  38 U.S.C.A. §§ 1155, 1502 (West 1991); 
38 C.F.R. §§ 3.321, 4.15, 4.16, 4.17 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The provisions of the VCAA are 
applicable to the case currently on appeal; however, it 
appears that all notification and development action required 
by the VCAA has been performed.

All relevant facts have been properly developed to the extent 
possible.  Service medical records have been associated with 
the claims folder, the veteran was accorded VA examinations 
and diagnostic testing to assess his disabilities, and VA 
treatment records have been associated with the claims 
folder.  Thus, as sufficient data exists to address the 
merits of the veteran's claim, the Board concludes that the 
VA has adequately fulfilled its statutory duty to assist the 
veteran in the development of his claim.  No further 
assistance to the veteran is required to comply with the duty 
to assist.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  See also, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990) and Littke v. Derwinski, 
1 Vet. App. 90 (1990).

In addition, the appellant was notified in the December 2000 
statement of the case of the information necessary to 
substantiate his claim.  Finally, the Board is granting the 
full benefit sought in this appeal, as the appellant 
requested nonservice-connected pension benefits.  Under these 
circumstances, the Board finds that adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

Statutory entitlement to pension based upon permanent and 
total nonservice-connected disability is provided by 
38 U.S.C.A. § 1521, which essentially provides for the 
payment of pension to any veteran who meets certain service 
requirements (such as having served for 90 days or more 
during a period of war), and is shown to be permanently and 
totally disabled from nonservice-connected disabilities that 
are not the result of his own willful misconduct.  This 
statutory provision is supplemented by 38 U.S.C.A. § 1502, 
which delineates certain circumstances in which a veteran 
will be considered to be permanently and totally disabled.  
See Talley v. Derwinski, 2 Vet. App. 282, 284 (1992).

Permanent and total disability for pension purposes can be 
established under either an "objective" or a "subjective" 
standard under VA regulations.  Brown v. Derwinski, 2 Vet. 
App. 444, 446 (1992); see also Talley v. Derwinski, 2 Vet. 
App. at 286; 38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 
38 C.F.R. §§ 3.321(b)(2), 4.17 (2000).  Either (1) the 
appellant must be unemployable as a result of a lifetime 
disability (i.e., the "subjective" standard, which is based 
on disabilities, age, occupational background, and other 
related factors of the individual claimant whose claim is 
being adjudicated) or, even if not unemployable, (2) the 
appellant must suffer from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation 
(i.e., the "objective" standard, which is based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18 and 4.19 (2000); Brown v. Derwinski, 2 
Vet. App. at 446.

In making a determination as to permanent and total 
disability for pension purposes, the RO must first apply the 
percentage standards of 38 C.F.R. § 4.16(a) and the other 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard and the appellant is 
unemployable, the rating board should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) (the 
subjective standard).  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992).

To help determine whether a total rating is warranted in a 
particular case, VA regulation further explains that the 
ability to overcome the handicap of disability varies widely 
among individuals.  The rating, however, is based primarily 
upon the average impairment in earning capacity, that is, 
upon the economic or industrial handicap which must be 
overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation, provided that permanent total disability shall be 
taken to exist when the impairment is reasonably certain to 
continue throughout the life of the disabled person.  
38 C.F.R. § 4.15 (2000).

In the present case, the record shows that the RO denied the 
veteran's claim for pension benefits under both the objective 
and subjective criteria, after determining that the veteran 
did not meet the minimum rating criteria set forth by 
regulation and that, subjectively, a permanent and total 
disability rating based on nonservice-connected pension was 
"not established" by the record.

The record shows that the following ratings are currently 
assigned for the veteran's disabilities:  10 percent for 
degenerative joint disease of the lumbar spine; 10 percent 
for hypertension; and 0 percent each for a genital rash and 
anxiety.  The combined rating is 20 percent.  Thus, the 
veteran does not meet the above discussed objective criteria.

In evaluating the veteran's claim under the subjective 
criteria, the Board notes that, as of June 2001, the veteran 
is a 50-year old individual who completed high school and 
electrician/welding school.  His most recent job was as a 
bell-ringer for the Salvation Army.  

The medical record reveals that in July 2000 the veteran 
sought treatment from VA for depression.  He reported that he 
had not worked in over 15 years.  He reported that he had 
never married, that he does not socialize, and that he has 
not dated in years.  The evaluator noted that she did not 
think the veteran would be employable because he did not know 
how to present himself.  His affect was flat, his insight was 
limited, and his judgment was likely impaired.  He was also 
described as somewhat paranoid.  The diagnosis was recurrent 
depression versus psychoses, and further evaluation was 
recommended.

In early August 2000, the veteran underwent a psychological 
assessment which included Beck Anxiety, Depression, and 
Hopelessness Scales and the Minnesota Multiphasic Personality 
Inventory.  He reportedly worked a couple of months a year 
for the Salvation Army in the last three years.  Intellect 
and insight seemed limited, and there were subtle indications 
of thought disturbance.  He reported paranoid feelings and 
possible ideas of reference.  He reported that his symptoms, 
including depression, trouble sleeping, and nervousness, had 
improved with medication.

Mild schizophrenia was consistent with the test findings but 
was not strong in the interview.  It was suggested that the 
antipsychotic medication the veteran was taking had 
alleviated the more prominent signs of a thought disorder.  
The reported symptoms also implicated a depressive disorder 
like major depression.  

Later in August 2000, the veteran underwent 
neuropsychological testing which included the Weschler Adult 
Intelligence Scale-III and the Weschler Memory Scale-III.  
The veteran was cooperative and it was noted that the results 
seemed to provide an adequate assessment of current 
functioning.  The Weschler Adult Intelligence Scale-III 
revealed normal verbal comprehension and expression but 
serious deficits in attention, concentration, verbal and 
visual information processing, and visual-perceptual 
organization.  His ability to actively process information 
was seriously impaired.  His memory was found to be mildly 
deficient overall.

Thereafter a July 2000 clinical note was signed which 
reported that the veteran was followed for psychotic 
depression.  He was reported to have difficulty making 
decisions with difficulty following through.  The note also 
stated, "[t]his veteran is unable to compete for or maintain 
gainful employment due to his mental condition."  Although 
he denied hearing voices, the evaluator surmised that the 
veteran did hear voices that interfered with his perception 
of reality.  As recently as December 2000, the veteran wrote 
a letter to the RO asserting that he was given medication in 
service which made him very sexually alluring and sexually 
attractive.

A September 2000 general medical examination noted that the 
veteran "does labor when he needs money really bad."  It 
was also noted that he was on medication for hypertension 
which would not preclude employment.  Diagnoses included 
tinea cruris and depression as well as hypertension.

As discussed above, the veteran is a relatively young 
individual.  However, he has several medical conditions, 
including depression and/or a psychosis, which the RO has yet 
to rate.  The medical evidence in the file supports the 
veteran's contention to the effect that his disabilities, 
particularly his psychiatric disorder(s), substantially 
impair his ability to secure, and retain, gainful employment.  
Medical records signed in July and August 2000 reveal that 
medical professionals who were treating him for psychiatric 
problems did not believe he could obtain and retain 
employment.  In addition, extensive psychological testing 
revealed seriously limited intellect and insight, indications 
of thought disturbance, reports of paranoid feelings, and 
possible ideas of reference.  

The evidence also shows that the veteran has limited contact 
with others and in recent years has worked very sporadically.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the term "substantially gainful 
occupation" refers to, at a minimum, the ability to earn "a 
living wage".  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 
358 (1991).  Recently, the Court held that a person is 
engaged in a "substantially gainful occupation" when that 
occupation "provides annual income that exceeds the poverty 
threshold for one person".  Faust v. West, 13 Vet. App. 342, 
355-56 (2000); see also Bowling v. Principi, No. 99-2264, (U. 
S. Vet. App. May 8, 2001).

The Board does not find that an occasional month's work for a 
nonprofit organization like the Salvation Army satisfies the 
criteria "substantially gainful occupation".  Even with 
consideration of his reports of occasional work as a laborer, 
the Board does not find that he has a "substantially gainful 
occupation."  

Therefore, resolving any reasonable doubt in favor of the 
veteran, the Board finds that the veteran's limited 
occupational and educational backgrounds, as well as his 
medical problems, in particular his psychiatric problems, 
when evaluated in light of the medical evidence in the file, 
narrow considerably the veteran's potential to be able to 
rejoin the workforce at any time in the future, essentially 
rendering him permanently and totally unemployable.  In view 
of this finding, the Board concludes that a permanent and 
total disability rating for pension purposes is warranted.


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

